Title: To George Washington from Colonel Matthias Ogden, 12 January 1780
From: Ogden, Matthias
To: Washington, George


          
            Sir
            Elizth Town [N.J.] 12th January —80
          
          Agreeably to my instructions, I presented your Excellencys, address to the Majistrates of the County of Essex, yesterday: I am happy to assure your Excellency, that it made the suitable impressions. There needed no arguments to enforce the, justice, or propriety of the requisition; ’tho were it necessary, I should have been seconded by Mr Caldwell, Mr Robert Morris, & several other Gentlemen of influence whose public spirit does them the highest honor—The Majistrates heartily sympathized with your Excellency on the sufferings of the Army, unanimously acceeded to the demand of the 200 Cattle, & augmented the quantity of Grain to 1200 bushels of Corn, Wheat, or Rye—the whole to be delivered, within the limited time, the Corn at Springfield & Westfield; & the Cattle at Springfield; begining on Friday; when it will be necessary for Mr Dunham to attend. I am with the most perfect esteem Your Excellencys humble servant
          
            M: Ogden
          
        